Exhibit 10.1

THIRD AMENDMENT TO SUBLEASE

THIS THIRD AMENDMENT TO SUBLEASE (“Amendment”) is made as of the 17th day of
April, 2009 (the “Effective Date”), by and between INFINITY DISCOVERY, INC., a
Delaware corporation formerly known as Infinity Pharmaceuticals, Inc.
(“Sublandlord”), and HYDRA BIOSCIENCES, INC., a Delaware corporation
(“Subtenant”).

WITNESSETH:

WHEREAS, Sublandlord and Subtenant are parties to that certain Sublease dated
August 24, 2004, as amended by that certain First Amendment to Sublease dated as
of October 17, 2005, as further amended by that certain Second Amendment to
Sublease dated as of January 9, 2006, and as affected by those certain letter
agreements dated as of April 19, 2007, February 12, 2008 and March 13, 2009 (as
amended and affected, the “Sublease”) pursuant to which Subtenant subleases from
Sublandlord certain premises containing approximately 16,167 rentable square
feet of space (the “Subleased Premises”) located on the third (3rd) floor of the
building located at 790 Memorial Drive, Cambridge, Massachusetts, all as more
particularly described in the Sublease; and

WHEREAS, Sublandlord and Subtenant have agreed to reduce the Subleased Premises
on the terms and conditions set forth herein, subject to the condition precedent
of Sublandlord’s obtaining Prime Landlord’s written consent hereto.

NOW THEREFORE, for good and valuable consideration, and in consideration of the
covenants and agreements herein contained, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms not defined herein shall have the meanings
ascribed to them in the Sublease.

2. Reduction of Subleased Premises. Effective as of the Effective Date, the
Subleased Premises is hereby reduced by 3,008 rentable square feet by the
elimination of that area shaded and identified as the “Infinity Space” on the
floor plan attached hereto as Exhibit A (the “Surrendered Premises”) and the
Sublease hereby terminates as to the Surrendered Premises with the same force
and effect as if the term of the Sublease for the Surrendered Premises were
scheduled to expire on the Effective Date. Except as otherwise set forth herein,
the Sublease shall continue on all of the terms and conditions of the Sublease
for the remainder of the Subleased Premises. Effective as of the Effective Date,
the rentable square feet of the Subleased Premises is deemed to be 13,159
rentable square feet. For the avoidance of doubt, the parties hereby confirm
that Subtenant’s parking rights as set forth in Section 10 of the Sublease shall
not be affected by such reduction in the Subleased Premises.

With respect to the period following the Effective Date, all rights and
obligations of Sublandlord and Subtenant under the Sublease with respect to the
Surrendered Premises shall terminate as though such date were the Expiration
Date, except (i) as set forth in this Amendment, (ii) the obligations under the
Sublease that arise during or are otherwise attributable to the period ending on
such Effective Date, and (iii) the obligations that are specified in the
Sublease to survive the Expiration Date.



--------------------------------------------------------------------------------

3. Reservation of Rights.

(a) Reserved Spaces. In connection with the elimination of the Surrendered
Premises from the Subleased Premises, Sublandlord hereby reserves the right to
use in common with Subtenant those certain areas within the Subleased Premises
described on, and for the purposes set forth in, Exhibit B attached hereto (the
“Reserved Spaces”), together with such other reserved rights as are reasonably
necessary for Sublandlord’s access, occupancy, use and enjoyment of the
Surrendered Premises (provided that all such rights do not materially and
adversely interfere with the use of the Subleased Premises by Subtenant for the
purposes permitted under the Sublease). Maintenance and repair of the Reserved
Spaces shall be performed by Subtenant to the extent required by the Sublease,
except to the extent the necessity for such maintenance and repair is the result
of a negligent or willful act of Sublandlord, in which event Sublandlord shall
be responsible, subject to the waiver of claims set forth in Section 17 of the
Prime Lease (as incorporated into the Sublease), for the cost of such
maintenance and repair.

(b) Good Faith. The parties, having agreed to this Section 3, recognize that it
is not dispositive of all matters and issues that may arise during the term of
the Sublease with respect to the Reserved Spaces. As and when matters and issues
not definitively controlled by the Sublease, as affected by this Section 3,
arise during the term of the Sublease with respect to the Reserved Spaces,
Sublandlord and Subtenant shall act reasonably and endeavor in good faith to
resolve such matters and issues.

(c) Confidentiality. By reason of this Amendment, (i) Sublandlord may be exposed
to confidential and proprietary information owned by Subtenant, and
(ii) Subtenant may be exposed to confidential and proprietary information owned
by Sublandlord. Such confidential and proprietary information may include, but
not be limited to, any procedure, discovery, invention, formula, data, result,
idea or technique; any trade secret, trade dress, copyright, patent or other
intellectual property right, or any registration or application therefor, or
materials relating thereto; and any information relating to any of the foregoing
or to any research, development, manufacturing, engineering, marketing,
servicing, sales, financing, legal or other business activities or to any
present or future products, prices, plans, strategies, forecasts, suppliers,
clients, customers, employees, consultants or investors; whether in oral,
written, graphic or electronic form (collectively referred to as “Information”).
“Information,” however, shall not include information which becomes generally
available to the public (except as a result of a disclosure in violation of this
Section). Sublandlord acknowledges the confidential and secret nature of
Subtenant’s Information and agrees, with respect to any such Subtenant
Information obtained by Sublandlord in connection with Sublandlord’s use of the
Reserved Spaces, (A) not to reproduce any of Subtenant’s Information in any
format, (B) not to use Subtenant’s Information, and (C) not to disclose all or
any part of Subtenant’s Information in any form to any third party. Subtenant
acknowledges the confidential and secret nature of Sublandlord’s Information and
agrees, with respect to any such Sublandlord Information obtained by Subtenant
in connection with Sublandlord’s use of the Reserved Spaces, (x) not to
reproduce any of Sublandlord’s Information in any format, (y) not to use
Sublandlord’s Information, and (z) not to disclose all or any part of
Sublandlord’s Information in any form to any third party. Such obligations shall
survive the termination of the Sublease. Notwithstanding the foregoing,
Subtenant’s or Sublandlord’s Information may be disclosed to the extent required
by law or in connection with legal proceedings. The parties acknowledge that
monetary damages will not adequately compensate a breach of the provisions of
this Section, and Subtenant and/or Sublandlord shall be entitled to equitable
relief, including an injunction, in the event of a breach or threatened breach
of this Section.

 

2



--------------------------------------------------------------------------------

(d) Indemnification. Sublandlord shall indemnify Subtenant and hold Subtenant
harmless from and against any and all claims, demands, suits, judgments,
liabilities, costs and expenses, including reasonable attorneys fees, arising
out of or in connection with Sublandlord’s use of the Reserved Spaces, to the
extent caused by the willful misconduct or negligence of Sublandlord.

4. Condition of Surrendered Premises. Sublandlord agrees to separately demise
the Surrendered Premises from the remaining Subleased Premises at its sole cost
and expense by constructing the interior walls and doorways depicted on the
floor plan attached hereto as Exhibit A to the extent not currently in existence
(the “Demising Work”). The parties shall cooperate as reasonably required in
order to allow Sublandlord to complete the Demising Work. In connection with
performing the Demising Work, Sublandlord shall use commercially reasonable
efforts to not materially and adversely interfere with the use of the Subleased
Premises by Subtenant.

5. Equipment. Notwithstanding anything in this Amendment to the contrary,
Sublandlord and Subtenant agree (i) that Subtenant’s furniture, equipment and
moveable personal property now located in the Surrendered Premises (the
“Remaining Equipment”) may remain in the Surrendered Premises after the
Effective Date, (ii) that all Remaining Equipment remaining in the Surrendered
Premises after the Effective Date shall be at Subtenant’s sole risk, (iii) that
all such Remaining Equipment shall be kept insured by Subtenant, at Subtenant’s
expense and in accordance with the insurance requirements of the Sublease and
the Prime Lease, until removed from the Surrendered Premises, and (iv) to
cooperate on a mutually-agreeable schedule to remove the Remaining Equipment
from the Surrendered Premises to another location in the Subleased Premises at
Subtenant’s sole cost and expense (except as provided in the immediately
following sentence), provided, however, that no such Remaining Equipment shall
remain in the Surrendered Premises on or after May 4, 2009. In connection with
such relocation, Sublandlord shall, at its sole cost and expense, relocate, to
the extent necessary, internet connections, electrical plugs and air lines
currently serving the Remaining Equipment to locations within the Subleased
Premises mutually agreed upon by the parties for the purpose of operating the
relocated Remaining Equipment.

6. Rent; Additional Rent. From and after the Effective Date, (i) annual base
rent and (ii) Subtenant’s proportionate share of any and all additional rent
payable by Sublandlord under the Prime Lease, as set forth in Section 5 and 6 of
the Sublease, respectively, shall be calculated based on 13,159 rentable square
feet. Nothing in this Amendment shall be deemed to affect annual base rent or
Subtenant’s proportionate share of additional rent applicable to the Surrendered
Premises and attributable to the portion of the term ending on the Effective
Date. Notwithstanding the foregoing, Sublandlord hereby agrees to provide
Subtenant with a retroactive credit against annual base rent in the amount of
$17,435.54, such credit to be applied against the next payments of annual base
rent due under the Sublease after the date hereof.

7. Brokerage Representations. Sublandlord and Subtenant each represent that said
party has not been represented by, retained or employed any broker in connection
with this Amendment. Each party hereby agrees to defend, indemnify and hold
harmless the other party from and against any loss, cost or expense (including
reasonable attorneys fees) incurred as a result of its breach of the foregoing
representation.

 

3



--------------------------------------------------------------------------------

8. Notices. From and after the date hereof, Section 23 of the Sublease is hereby
amended by (i) deleting “Wilmer Cutler Pickering Hale and Dorr LLP, 60 State
Street, Boston, Massachusetts 02109, Attention: Melvin R. Shuman, Esq.” and
substituting therefor the following: “DLA Piper LLP (US), 33 Arch Street, 26th
Floor, Boston, MA 02110, Attention: Geoffrey A. Howell, Esq.” and (ii) deleting
“MBV Law, 855 Front Street, San Francisco, CA 94111, Attention J. Michael
Whisman” and substituting therefor the following: “Wilmer Cutler Pickering Hale
and Dorr LLP, 60 State Street, Boston, Massachusetts 02109, Attention: Paul
Jakubowski, Esq.”.

9. Authority. Each of Subtenant and Sublandlord represents and warrants to the
other that: it (i) is duly organized, validly existing and in good standing
under the laws of its state of organization or creation, (ii) has the power and
authority to carry on businesses now being conducted and is qualified to do
business in every jurisdiction where such qualification is necessary, and
(iii) has the power to execute and deliver and perform its obligations under
this Amendment. Sublandlord further represents and warrants to Subtenant that,
upon obtaining Prime Landlord’s written consent to this Amendment, the
execution, delivery and performance by it of its obligations under this
Amendment will be duly authorized by all requisite corporate or other action and
will not violate any provision of law, any order of any court or other agency of
government, its operating agreement or other governing documents or any
indenture, agreement or other instrument to which it is a party or by which it
is bound. Subtenant further represents and warrants to Sublandlord that the
execution, delivery and performance by it of its obligations under this
Amendment has been duly authorized by all requisite corporate or other action
and will not violate any provision of law, any order of any court or other
agency of government, its operating agreement or other governing documents or
any indenture, agreement or other instrument to which it is a party or by which
it is bound.

10. Ratification. Except as herein amended, the Sublease shall remain in full
force and effect in accordance with its terms.

11. Counterparts. This Amendment may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

[End of text on page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto set their hands and seals as of the day
and year first written above.

 

SUBLANDLORD: INFINITY DISCOVERY, INC. By:  

/s/ Adelene Q. Perkins

Name:   Adelene Q. Perkins Title:   President & Chief Business Officer
SUBTENANT: HYDRA BIOSCIENCES, INC. By:  

/s/ Thomas J. Burke

Name:   Thomas J. Burke Title:   Vice President, Finance



--------------------------------------------------------------------------------

Exhibit A

Floor Plan

LOGO [g70842ex101_p6.jpg]



--------------------------------------------------------------------------------

Exhibit B

Reserved Spaces

 

SPACE (as shown on Exhibit A)

  

PURPOSE

Central corridor    Access to Surrendered Premises Stairways (2) and elevator   
Access to Surrendered Premises Bathrooms in central corridor    Use by
Sublandlord in connection with occupancy of Surrendered Premises Kitchen (except
refrigerator located therein)    Use by Sublandlord in connection with occupancy
of Surrendered Premises Lobby in central corridor    Use by Sublandlord in
connection with occupancy of Surrendered Premises Glass wash in central corridor
   Use by Sublandlord in connection with occupancy of Surrendered Premises Copy
room in central corridor    Use by Sublandlord in connection with occupancy of
Surrendered Premises Conference room adjacent to kitchen in central corridor   
Use by Sublandlord in connection with occupancy of Surrendered Premises (subject
to availability; Subtenant shall have first priority to use this conference
room) Library in central corridor    Use by Sublandlord in connection with
occupancy of Surrendered Premises Janitor, common support and storage closet in
central corridor    Use by Sublandlord in connection with occupancy of
Surrendered Premises Tel/data and electrical rooms in central corridor    Use by
Sublandlord in connection with occupancy of Surrendered Premises Signage
adjacent to Surrendered Premises    Use by Sublandlord in connection with
occupancy of Surrendered Premises



--------------------------------------------------------------------------------

CONSENT TO THIRD AMENDMENT TO SUBLEASE

This Consent to Amendment to Sublease (this “Consent to Third Amendment”) is
made as of May 5, 2009, by ARE-770/784/790 MEMORIAL DRIVE, LLC, a Delaware
limited liability company, having an address of 385 East Colorado Boulevard,
Suite 299, Pasadena, California 91101 (“Landlord”), INFINITY DISCOVERY, INC., a
Delaware corporation, having an address of 780 Memorial Drive, Cambridge,
Massachusetts (“Tenant”), and HYDRA BIOSCIENCES, INC., a Delaware corporation,
having an address at 790 Memorial Drive, Cambridge, Massachusetts (“Sublessee”)
with reference to the following Recitals.

R E C I T A L S

A. Landlord and Tenant entered into that certain Lease Agreement, dated July 2,
2002, as amended by a First Amendment to Lease dated March 25, 2003, a Second
Amendment to Lease dated April 30, 2003, a Third Amendment to Lease dated
October 30, 2003, a Fourth Amendment to Lease dated December 15, 2003, and a
Letter Agreement dated October 13, 2004 (as so amended, the “Lease”), wherein
Landlord leased to Tenant certain premises (the “Premises”), commonly known as
and located at 770 and 790 Memorial Drive, Cambridge, Massachusetts, and more
particularly described in the Lease.

B. Tenant leased to Sublessee approximately 16,167 rentable square feet of the
Premises more particularly described in and pursuant to the provisions of that
certain Sublease Agreement dated August 24, 2004, as amended by that certain
First Amendment to Sublease dated October 17, 2005, and by that certain Second
Amendment to Sublease dated January 9, 2006 (as so amended, the “Original
Sublease”). Landlord consented to the Original Sublease pursuant to that certain
Consent to Sublease dated as of December 1, 2004, that certain Consent to
Amendment to Sublease dated as of October 31, 2005, and that certain Consent to
Amendment to Sublease dated January 26, 2006 (collectively, the “Original
Consent”). The Original Consent, as amended by this Consent to Third Amendment,
is hereinafter referred to as the “Consent”.

C. Tenant and Sublessee desire to amend the Original Sublease to reduce the
rentable square feet of the Subleased Premises (as defined in the Original
Sublease) to Sublessee, as more particularly described in and pursuant to the
provisions of that certain Third Amendment to Sublease, dated as of April 17,
2009 (the “Third Amendment to Sublease”), a copy of which is attached hereto as
Exhibit A. The Original Sublease, as amended by the Third Amendment to Sublease,
is hereinafter referred to as the “Sublease”.

D. Tenant desires to obtain Landlord’s consent to the Third Amendment to
Sublease.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
amendment of the Original Sublease, as more particularly described in and
pursuant to the provisions of the Third Amendment to Sublease, such consent
being subject to and upon the following terms and conditions to which Tenant and
Sublessee hereby agree:

 

1. All initially capitalized terms not otherwise defined in this Consent shall
have the meanings set forth in the Lease unless the context clearly indicates
otherwise.



--------------------------------------------------------------------------------

2. This Consent to Third Amendment shall not be effective and the Third
Amendment to Sublease shall not be valid unless and until Landlord shall have
received: (a) a fully executed copy of the Third Amendment to Sublease, and
(b) a fully executed counterpart of this Consent to Third Amendment. Tenant and
Sublessee each represent and warrant to Landlord that the copy of the Third
Amendment to Sublease attached hereto as Exhibit A is true, correct and complete
in all material respects.

 

3. Landlord neither approves nor disapproves the terms, conditions and
agreements contained in the Third Amendment to Sublease, all of which shall be
subordinate and at all times subject to: (a) all of the covenants, agreements,
terms, provisions and conditions contained in the Lease, (b) superior ground
leases, mortgages, deeds of trust, or any other hypothecation or security now
existing or hereafter placed upon the real property of which the Premises are a
part and to any and all advances secured thereby and to all renewals,
modifications, consolidations, replacements and extensions thereof, and (c) all
matters of record affecting the Premises and all laws, ordinances and
regulations now or hereafter affecting the Premises.

 

4. Nothing contained herein or in the Third Amendment to Sublease shall be
construed to:

 

  a. modify, waive, impair, or affect any of the terms, covenants or conditions
contained in the Lease (including Tenant’s obligation to obtain any required
consents for any other or future sublettings), or to waive any breach thereof,
or any rights or remedies of Landlord under the Lease against any person, firm,
association or corporation liable for the performance thereof, or to enlarge or
increase Landlord’s obligations or liabilities under the Lease (including,
without limitation, any liability to Sublessee for any portion of the security
deposit held by Tenant under the Sublease), and all terms, covenants and
conditions of the Lease are hereby declared by each of Landlord and Tenant to be
in full force and effect; or

 

  b. require Landlord to accept any payments from Sublessee on behalf of Tenant,
except as expressly provided for in the Consent.

Tenant shall remain liable and responsible for the due keeping, performance and
observance of all the terms, covenants and conditions set forth in the Lease on
the part of the Tenant to be kept, performed and observed and for the payment of
the annual rent, additional rent and all other sums now and hereafter becoming
payable thereunder for all of the Premises, including, without limitation, the
Subleased Premises.

 

5. Notwithstanding anything in the Sublease to the contrary:

 

  a. Tenant and Sublessee agree to each of the terms and conditions of the
Consent, and upon any conflict between the terms of the Sublease and the
Consent, the terms of the Consent shall control.

 

  b. Notwithstanding anything in the Lease, Tenant agrees to reimburse all of
Landlord’s costs and expenses in connection with this Consent to Third Amendment
in an amount not to exceed Fifteen Hundred Dollars ($1,500.00).

 

6.

Tenant and Sublessee agree that the Sublease will not be further modified or
amended in any way without the prior written consent of Landlord, which consent
shall not be unreasonably withheld or delayed. Tenant and Sublessee hereby agree
that it

 

2



--------------------------------------------------------------------------------

 

shall be reasonable for Landlord to withhold its consent to any modification or
amendment of the Sublease which would change the permitted use of the Subleased
Premises or which would affect Landlord’s status as a real estate investment
trust. Any further modification or amendment of the Sublease without Landlord’s
prior written consent shall be void and of no force or effect. Except as herein
amended, the Original Consent shall remain in full force and effect in
accordance with its terms.

 

7. The Consent may not be changed orally, but only by an agreement in writing
signed by Landlord and the party against whom enforcement of any change is
sought.

 

8. This Consent To Third Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute but one and the same instrument.

 

9. The Consent and the legal relations between the parties hereto shall be
governed by and construed and enforced in accordance with the internal laws of
the State in which the Premises are located, without regard to its principles of
conflicts of law.

[Signatures on next page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Tenant and Sublessee have caused their duly
authorized representatives to execute this Consent to Third Amendment as of the
date first above written.

 

LANDLORD:   ARE-770/784/790 MEMORIAL DRIVE, LLC,   a Delaware limited liability
company   By:   Alexandria Real Estate Equities, L.P.,     a Delaware limited
partnership,     managing member     By:   ARE-QRS Corp.,       a Maryland
corporation,       general partner       By:  

/s/ Jackie Clem

      Name:  

Jackie Clem

      Title:  

VP – RE Legal Affairs

TENANT:  

INFINITY DISCOVERY, INC.,

a Delaware corporation

  By:  

/s/ Adelene Q. Perkins

  Name:  

Adelene Q. Perkins

  Title:  

President & Chief Business Officer

SUBLESSEE:   HYDRA BIOSCIENCES, INC.,   a Delaware corporation   By:  

/s/ Thomas J. Burke

  Name:  

Thomas J. Burke

  Title:  

Vice President, Finance

 

4



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF AMENDMENT TO SUBLEASE

SEE ATTACHED

 

5